IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                  Assigned on September 11, 2013

             MICHELLE JAYNE ADAMS v. JAMES EARL ADAMS, III

                      Appeal from the Chancery Court for Maury County
                           No. 11190    Stella L. Hargrove, Judge


                  No. M2013-00577-COA-R3-CV - Filed September 17, 2013


This is an appeal from a “Final Decree of Divorce.” Because the decree does not resolve all
the claims between the parties, we dismiss the appeal for lack of a final judgment.

      Tenn R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court;
                                Appeal Dismissed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R. and A NDY D. B ENNETT, JJ., joined.

Martin A. Kooperman, Nashville, Tennessee, for the appellant, James Earl Adams, III.

S. Jason Whatley, Sr., Columbia, Tennessee, for the appellee, Michelle Jayne Adams.

                                    MEMORANDUM OPINION 1

       This appeal arises out of a divorce action filed by Michelle Jayne Adams (“Wife”)
against James Earl Adams, III (“Husband”) in the Chancery Court for Maury County. On
January 24, 2013, the trial court entered a “Final Decree of Divorce.” However, the decree
reserved for a further hearing the distribution of certain personal property in storage, the
distribution of the parties’ eight burial plots, and Husband’s ongoing child support obligation.


       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
Moreover, the decree provided that “[t]o the extent that any monies are remaining still owed
to Wife, either from her equitable distribution or for the alimony in solido owed to the same,
the same shall be brought before the court for final disposition unless otherwise agreed upon
by the parties.” Finally, the trial court reaffirmed a restraining order prohibiting Husband
from having any contact with the minor children, but reserved the right to review, upon
motion, Husband’s visitation and communication with the children. On February 14, 2013,
Husband filed a motion seeking parenting time and communication with the children. The
record does not contain an order resolving Husband’s motion. Husband filed his notice of
appeal on February 25, 2013.

       A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL
3202757 at *8 (Tenn. Ct. App. October 31, 2007). A final judgment is a judgment that
resolves all the claims between all the parties, “leaving nothing else for the trial court to do.”
State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that
adjudicates fewer than all the claims between all the parties is subject to revision at any time
before the entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a).

       The record on appeal was filed with the clerk of this court on May 21, 2013. Upon
review of the record, this court determined that the decree appealed was not final because of
the numerous issues reserved by the trial court as well as Husband’s pending motion seeking
parenting time and communication with the children. Accordingly, the court ordered the
parties either to obtain a final order from the trial court within ninety days or else to show
cause why the appeal should not be dismissed. Although more than ninety days have now
passed, the parties have neither obtained a final judgment nor otherwise responded to the
show cause order.

        The appeal is hereby dismissed for lack of a final judgment without prejudice to the
filing of a new appeal once a final judgment has been entered. The case is remanded to the
trial court for further proceedings consistent with this opinion. The costs of the appeal are
taxed to James Earl Adams, III and his surety for which execution may issue.




                                                            PER CURIAM




                                               -2-